DETAILED ACTION
The amendment to Application Ser. No. 16/741,902 filed on April 19, 2021 has been entered.  Claims 19 and 20 are cancelled. Claims 1-18 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for domestic priority as a divisional application under 35 U.S.C. 121 based on Non-Provisional Application Ser. No. 15/671,768 filed on August 8, 2017.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statements dated January 14, 2020, and April 19, 2021, respectively, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18 in the reply filed on April 19, 2021, is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 8, 10, 11, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over in view of Claims 1, 3, 4 and 21-23 of Issued Patent US 10,826,634 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of the effective filing that the claims cover substantially the same subject matter, i.e., systems and methods for providing metadata to radio receivers. The following chart provides an example of how Claim 1 of the instant application corresponds to Claims 1 and 3 of the issued patent. Similar relationships hold for the remaining claims.


Instant Application
Issued Patent
16/741,902
US 10,826,634 B2
1. A system for providing metadata associated with over-the-air radio broadcast signals to one or more radio receivers, the system comprising a first server including: a port, a memory, a processor operatively coupled to the port and memory, and a service application for execution by the processor, wherein the service application is configured to:
1. A system to provide audio metadata to radio receivers in real time, the system comprising: an intermediate communication platform that provides an interface to an Internet network; and a first server including: a port operatively coupled to the intermediate communication platform, processing circuitry, and a service application for execution by the processor, wherein the service application is configured to:
receive identification information of an over-the-air radio broadcast from a plurality of radio broadcast receivers remote from the first server;
3. The system of claim 1, wherein the service application is configured to: receive radio station information from the first and second radio receivers in association with the first and second audio content recognition information; and send audio metadata to each of the multiple radio receivers that includes now-playing information for multiple radio stations.
receive identification information of content broadcast in the over-the-air radio broadcast from a radio broadcast receiver of the plurality of radio broadcast receivers; and
receive first audio content recognition information from a first radio receiver of multiple radio receivers via the intermediate communication platform, wherein the first audio content recognition information identifies audio content received by the first receiver in a first radio broadcast;

receive second audio content recognition information from at least one other radio receiver of the multiple radio receivers via the intermediate communication platform, wherein the second audio content recognition information identifies second audio content received by the second receiver in a second radio broadcast different from the first radio broadcast;

determine first audio metadata associated with the received first audio content recognition information and determine second audio metadata associated with the received second audio content recognition information;
initiate transmission of metadata associated with the content broadcast in the over-the-air radio broadcast to the plurality of radio broadcast receivers.
send both the first and second audio metadata to each of the multiple radio receivers via the intermediate communication platform. 

 

Claims 4, 8, 9, 13, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over in view of Claims 3, 7, 12 and 16 of Issued Patent US 10,574,373 B2. 
Additionally, Claims 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over in view of Claims 7 and 16 of Issued Patent US 10,574,373 B2  in view of Wang et al., Pub. No. US 2008/0082510 A1, hereby “Wang”.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of the effective filing that the claims cover substantially the same subject matter, i.e., systems and methods for providing metadata to radio receivers. The following chart provides an example of how Claim 4 of the instant application corresponds to Claim 7 of the issued patent. Claims 7 and 16 in the issued patent correspond with originally-filed Claims 8 and 18 of the parent application, which were identified as a linking claims in the restriction requirement mailed July 9, 2019, during prosecution of the parent application. Similar relationships hold for the remaining claims.
	
Instant Application
Issued Patent
16/741,902
US 10,574,373 B2
1. A system for providing metadata associated with over-the-air radio broadcast signals to one or more radio receivers, the system comprising a first server including: a port, a memory, a processor operatively coupled to the port and memory, and a service application for execution by the processor, wherein the service application is configured to:
1. A system for providing metadata associated with over-the-air radio broadcasts to one or more radio broadcast receivers, the system comprising: a first server including a port, a memory, a processor operatively coupled to the port and memory, and a service application for execution by the processor, wherein the service application is configured to:

receive identification information related to an over-the-air radio broadcast via the port of the first server, wherein the identification information is transmitted to the first server using a radio broadcast receiver remote from the first server;
receive identification information of an over-the-air radio broadcast from a plurality of radio broadcast receivers remote from the first server;
6. The system of claim 1, wherein the first server is configured to receive the identification information from a plurality of the radio broadcast receivers and transmit the metadata to the plurality of radio broadcast receivers, and wherein the service application is configured to end transmission of the metadata associated with the over-the-air radio broadcast when ceasing to receive the identification information.
receive identification information of content broadcast in the over-the-air radio broadcast from a radio broadcast receiver of the plurality of radio broadcast receivers; and
7. The system of claim 6, wherein the service application is configured to receive identification of content of the over-the-air radio broadcast from one or more radio broadcast receivers of the plurality of radio broadcast receivers; and initiate transmission of metadata associated with identified content of the over-the-air radio broadcast received from the one or more radio broadcast receivers to the plurality of radio broadcast receivers.

communicate a request for automatic content recognition (ACR) of an Internet-based streaming version of the over-the-air radio broadcast, the request including a uniform resource locator (URL) identifying the Internet-based streaming version of the over-the-air radio broadcast; and
initiate transmission of metadata associated with the content broadcast in the over-the-air radio broadcast to the plurality of radio broadcast receivers.
receive metadata associated with the over-the-air radio broadcast in response to the request and initiate transmission of the metadata to the radio broadcast receiver; and
4. The system of claim 1, further comprising a second server including: a content recognition unit and a port for operative coupling to an Internet access point;
a second server including a content recognition unit and a port for operative coupling to an Internet access point, wherein the content recognition unit is configured to:
wherein the service application of the first server is configured to communicate a request for automatic content recognition (ACR) of an Internet-based streaming version of the over-the-air radio broadcast to the content recognition unit, wherein the request includes a uniform resource locator (URL) from the service application identifying the Internet-based streaming version of the over-the-air radio broadcast; and
receive the request including the URL identifying the Internet-based streaming version of the over-the-air radio broadcast from the service application;
wherein the content recognition unit is configured to: perform ACR using the Internet-based streaming version in response to the request; and
perform ACR using the Internet-based streaming version of the over-the-air radio broadcast to identify content of the over-the-air broadcast; and
associate metadata with the over-the-air radio broadcast using identified content of the Internet-based streaming version of the over-the-air radio broadcast.
associate the metadata with the over-the-air radio broadcast using the content identified by the ACR using the Internet-based streaming version of the over-the-air radio broadcast.


Regarding Claim 7, while Issued Patent US 10,574,373 B2 discloses communicating a request for ACR of an Internet-based streaming version of the over-the-air radio broadcast to the ACR service, Issued Patent US 10,574,373 B2 does not explicitly disclose “determine a URL of an Internet-based streaming version of the over-the-air radio broadcast using the identification information received from the radio broadcast receiver; and
communicate a request, that includes the determined URL, for ACR of the Internet-based streaming version of the over-the-air radio broadcast to an ACR service (emphasis added).”
In the same field of endeavor, Wang discloses receiving a request to identify content in a radio broadcast from a client consumer device, the request including information relating to the source of the radio broadcast, wherein the information relating to the source of the radio broadcast may include URL that represents the broadcast channel (Wang paragraphs 39, 45-46 and 51).
It would have been obvious to one of ordinary skill in the art to modify the system of Issued Patent US 10,574,353 B2 to determine the URL of the Internet-based Wang because doing so constitutes applying a known technique (including a URL of the broadcast channel in a content recognition request) (a service application communicating requests for ACR to an ACR service) ready for improvement to yield predictable and desirable results (performing ACR using the Internet-based version of the over-the-air radio broadcast). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 7.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3, 7, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “receive the metadata from the cloud-based metadata source in response to the request” in line 5. It is unclear whether “the request” 
For examination purposes, “the request” recited in line 5 is interpreted as “the request for the metadata”.

Claim 7 recites the limitation “determine a URL of an Internet-based streaming version of the over-the-air radio broadcast using the identification information received from the radio broadcast receiver” in lines 3-4. It is unclear whether “the identification information received from the radio broadcast receiver” should be interpreted as referring to “identification information of an over-the-air radio broadcast” introduced in Claim 1, to “identification information of content broadcast in the over-the-air radio broadcast” also introduced in Claim 1, or to both, rendering the claim indefinite.
For examination purposes, “the identification information received from the radio broadcast receiver” recited in lines 3-4 is interpreted as “the identification information of an over-the-air radio broadcast received from the plurality of radio broadcast receivers”.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 7.  

Claim 17 recites the limitation “including determining the identification information using ACR performed by the radio broadcast receiver” in lines 1-2. It is unclear whether “the identification information” refers to the “identification information of an over-the-air radio broadcast” or the “identification information of 
For examination purposes, the term “the identification information” recited in Claim 17, is interpreted as “the identification information of content broadcast in the over-the-air radio broadcast”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 10, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., Pub. No. US 2008/0082510 A1, hereby “Wang 1”.

Regarding Claim 1, Wang 1 discloses “A system for providing metadata associated with over-the-air radio broadcast signals to one or more radio receivers, the system comprising a first server including: a port, a memory, a processor operatively coupled to the port and memory, and a service application for execution by the processor (Wang figs. 1, 3 and 6 and paragraphs 20-22, 44-46, 51-52 and 65-66: a system for identifying content within other data content, such as identifying a song within a radio broadcast, the system comprising a client consumer devices 302 comprising a broadcast receiver 306 that receives a radio broadcast and a server implementing sample analyzer 304 that performs content identification, the sample analyzer including request server 320 that services content identification requests received from client consumer devices 302), wherein the service application is configured to:
receive identification information of an over-the-air radio broadcast from a plurality of radio broadcast receivers remote from the first server (Wang figs. 1-3 and paragraphs 39-42, 51-52 and 62: request server 320 receives a content identification query from client consumer device 302 and one or more subsequent queries from other client devices, the queries comprising broadcast station identification information, i.e., identification information of an over-the-air radio broadcast);
receive identification information of content broadcast in the over-the-air radio broadcast from a radio broadcast receiver of the plurality of radio broadcast receivers (Wang figs. 1-3 and paragraphs 22, 43, 51-52 and 62: request server 320 may receive a fingerprint generated by client consumer device 302 from a sample of radio broadcast, i.e., identification information of content broadcast in the over-the-air radio broadcast); and
initiate transmission of metadata associated with the content broadcast in the over-the-air radio broadcast to the plurality of radio broadcast receivers (Wang figs. 1-3 and paragraphs 21, 40-41, 43, 51-52, 56-57 and 62: request server 320 provides metadata associated with the identified content in response to the queries received from the plurality of client devices).”

Regarding Claim 5, Wang 1 discloses all of the limitations of Claim 1.
Additionally, Wang 1 discloses “wherein the service application of the first server is configured to initiate transmission of the metadata to the plurality of radio broadcast (Wang figs. 1, 3 and 6 and paragraphs 21, 44 and 58: request server 320 provides the metadata to client consumer device 302 and the other client devices via a wired or wireless data connection such as Ethernet, DSL, ISDN, WiFi or WiMax - while not explicitly stated, it is understood by one of ordinary skill in the art that the data connection would include the Internet).”

Regarding Claim 9, Wang 1 discloses all of the limitations of Claim 1.
Additionally, Wang 1 discloses “wherein the memory includes a database configured to store static metadata, and one or more queues configured to store dynamic metadata (Wang figs. 1-3 and 5 and paragraphs 21, 43, 52, 54-55, 58, 61 and 63: the metadata of the identified content received from recognition server 322 is stored in metadata cache 324, wherein the metadata may include radio station identification information, i.e.,  static metadata, as well as the title and artist of the song currently playing, i.e., dynamic metadata);
wherein the dynamic metadata includes the metadata associated with the over-the-air radio broadcast using the ACR (Wang figs. 1-3 and 5 and paragraphs 21, 43, 52, 54-55, 58, 61 and 63: the metadata stored in metadata cache 324 can include the title and artist of the song currently playing, i.e., metadata identified by the computational identification performed by recognition server 322); and
	wherein the service application is configured to initiate transmission of both static metadata and dynamic metadata associated with the over-the-air radio broadcast to the plurality of radio broadcast receivers (Wang figs. 1-3 and 5 and paragraphs 21, 43, 52, 54-55, 58, 61 and 63: request server 320 provides the metadata to client consumer device 302 and the other client devices).”

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Wang 1 discloses “A method for providing metadata associated with over-the-air radio broadcast signals to radio receivers... (Wang fig. 2 and paragraphs 7 and 42: a method of identifying content within a data stream).”

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 in view of Kudelski et al., Pub. No. US 2012/0036538 A1, hereby “Kudelski”.

Regarding Claim 2, Wang 1 discloses all of the limitations of Claim 1.
Wang 1, discloses that the request server receives metadata associated with the identified content from the recognition server (Wang 1 paragraphs 21, 43 and 58), Wang 1 does not explicitly disclose “wherein the service application of the first server is configured to communicate a request for the metadata to a cloud-based metadata source and receive the metadata from the cloud-based metadata source in response to the request.”
In the same field of endeavor, Kudelski discloses retrieval of additional content and metadata relating to identified broadcast content from a cloud metadata service (Kudelski fig. 1 and paragraphs 11-16, 29-31, 38 and 44: the additional content and metadata relating to the broadcast content are received from the Cloud service in response to the request).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Wang 1 to retrieve metadata relating to the identified broadcast content from a cloud metadata service as taught by Kudelski because doing so constitutes applying a known technique (retrieval of metadata relating to identified broadcast content from a cloud service) to known devices and/or methods (a system for identifying content within other data content, such as identifying a song within a radio broadcast) ready for improvement to yield predictable and desirable results (obtaining of the metadata associated with the identified content). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 2.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 in view of Bay et al., Pat. No. US 9,330,647 B1, hereby “Bay”.

Regarding Claim 3, Wang 1 discloses all of the limitations of Claim 1.
However, while Wang 1, discloses that the request server receives metadata associated with the identified content from the recognition server (Wang 1 paragraphs 21, 43 and 58), Wang 1 does not explicitly disclose “wherein the service application of the first server is configured to:
communicate a request for ACR service to a cloud-based ACR service;
receive further identification information of content broadcast in the over-the-air radio broadcast from the cloud-based ACR service;
communicate a request for the metadata to a cloud-based metadata source;
receive the metadata from the cloud-based metadata source in response to the request.”
	In the same field of endeavor, Bay discloses a cloud-based content retrieval application that sends a content identification query to an audio source information system in response and an additional content query, i.e., a metadata query, to one or more third party systems to retrieve additional content associated with the identified song in response to receiving a request from an internet-enabled radio receiver (Bay figs. 1, 3 and 4: column 2, lines 15-50; column 3, line 14 through column 4, line 34; column 6, lines 11-48; and column 8, lines 10-35: content retrieval application 134 queries audio source information system 148 to identify a song from a radio broadcast in response to a request received from internet-enabled radio 104 and queries one or more third party data providers 322 for additional content related to the song identified by the audio source information system 148, and returns the identified song and additional content to the internet-enabled radio 104).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Wang 1 query third party providers to perform content recognition and metadata retrieval as taught by Bay because doing so constitutes applying a known technique (requesting content identification and related content from third party provides in response to a content identification request received from an internet-enabled radio) to known devices and/or methods (a system for identifying content within other data content, such as identifying a song within a radio broadcast) ready for improvement to yield predictable and desirable results (obtaining of the metadata associated with the identified content). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
 
Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 3.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 in view of Emerson III, Pub. No. US 2014/0195028 A1, hereby “Emerson”.

Regarding Claim 6, Wang 1 discloses all of the limitations of Claim 1.
However, while Wang 1, discloses providing the metadata associated with the identified content to the client devices (Wang 1 paragraphs 21, 43, 51 and 57-58), Wang 1 does not explicitly disclose “wherein the first server includes a second port for 
In the same field of endeavor, Emerson discloses a server or PC located at a radio station, wherein the server or PC is configured to provide metadata associated with the content identified in the radio broadcast to an RDS encoder for insertion into the radio broadcast (Emerson figs. 15 and 16 and paragraphs 31, 125, 128-129 and 132-135: syndication application 850 receives metadata associated with the content identified in the radio broadcast and provides the metadata to RDS encoder 823 for insertion in the broadcast signal).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Wang 1 to insert the metadata associated with the identified content into the radio broadcast as taught by Emerson because doing so constitutes applying a known technique (insertion of metadata associated with identified content into the radio broadcast) to known devices and/or methods (a system for identifying content within other data content, such as identifying a song within a radio broadcast) ready for improvement to yield predictable and desirable results (transmission of the metadata to the client devices). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 6.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 in view of Wang, Pub. No. US 2014/0280265 A1, hereby “Wang 2”.

Regarding Claim 8, Wang 1 discloses all of the limitations of Claim 1.
However, while Wang 1, discloses the request server receiving a fingerprint of the content within the radio broadcast from the client device (Wang 1 paragraph 22), Wang 1 does not explicitly disclose “wherein the identification information of content broadcast in the over-the-air radio broadcast includes identification information determined by the radio broadcast receiver using ACR performed by the radio broadcast receiver.”
In the same field of endeavor, Wang 2 discloses a server in a content identification system that receives the identity of content within a broadcast media stream from a client device, wherein the client device identifies the content within the broadcast media stream by matching a fingerprint generated from the broadcast media stream with fingerprints of known content stored locally, i.e., identification information determined by the radio broadcast receiver using ACR (Wang 2 figs. 1 and 9 and paragraphs 5, 21-22, 27, 49, 55, 119 and 130: client device 104 may be configured to perform content identifications locally by comparing alignment of features within the media sample and signature files to identify matching features, i.e., perform automatic content recognition, and send information indicative of the content identity to broadcast identification server 122 to obtain additional information relating to the identified content, such as the identity of the source of the broadcast, e.g., media rendering source 102, from which the content was received).
Wang 1 to perform the content identification of the radio broadcast at the client device and to retrieve the metadata associated with the identified content from the server using the content identity as taught by Wang 2. One of ordinary skill in the art would have been motivated to combine performing the content identification of the radio broadcast at the client device and retrieving the metadata associated with the identified content from the server using the content identity to reduce the computational load at the server (Wang 2 paragraphs 48 and 128).

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 8.


Examiner’s Note
No prior art rejections have been made against Claims 4, 7, 13 and 16. These claims would be allowable if rewritten to overcome any rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and upon timely filing of a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of issued U.S. Patent 10,574,373 B2.


Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449